Case 2:20-cv-00281-JRS-MG Document 20 Filed 06/15/21 Page 1 of 10 PageID #: 261




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 TONY LOVE,                                            )
                                                       )
                               Petitioner,             )
                                                       )
                          v.                           )        No. 2:20-cv-00281-JRS-MG
                                                       )
 FRANKIE LITTLEJOHN,                                   )
                                                       )
                               Respondent.             )

             ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                  AND DIRECTING ENTRY OF FINAL JUDGMENT

        Tony Love's petition for a writ of habeas corpus challenges his conviction in prison

 disciplinary case WCU 18-11-0233. For the reasons explained in this Entry, Mr. Love's petition is

 denied.

        A. Overview

        Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

 class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

 485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

 The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

 notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

 decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

 evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

 Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

 418 U.S. 539, 563-67 (1974).

        B. Disciplinary Proceeding

        Mr. Love was found guilty of violating Indiana Department of Correction (IDOC) Adult
Case 2:20-cv-00281-JRS-MG Document 20 Filed 06/15/21 Page 2 of 10 PageID #: 262




 Disciplinary code A-102, battery, and received sanctions of a year in restrictive housing, loss of

 5700 days of good time credit, and a two-step demotion in credit earning class. Dkt. 8 at 2; dkt. 8-

 11. On January 21, 2020, the Appeal Review Officer Levitt designated the case for rehearing and

 vacated the grievous sanctions. Dkt. 8-11; dkt. 8-12.

        Mr. Love received the following conduct report upon rehearing, charging him with code

 A-100, violation of any federal, state, or local law—Ind. Cod. § 35-42-2-1 battery, of Sgt. Hubbard.




                                                  2
Case 2:20-cv-00281-JRS-MG Document 20 Filed 06/15/21 Page 3 of 10 PageID #: 263




 Dkt. 8-1. Sgt. Hubbard's injuries were photographed after the incident and were submitted to the

 Court for ex parte review at docket 9. Video is also included in the record and was filed ex parte.

 Dkt. 13.

        Mr. Love was notified of the charge and provided the conduct report on January 28, 2020.

 Dkt. 8-2. He pleaded not guilty, did not wish to call witnesses, noted he would "provide old

 statement from case," and did not request physical evidence. Id. Later, Mr. Love requested to add

 Lt. J. McCutcheon as a witness who would state that Sgt. Hubbard said that Love was not involved.

 Dkt. 8-5. A statement was collected from Lt. McCutcheon, and he stated that he had reviewed Mr.



                                                 3
Case 2:20-cv-00281-JRS-MG Document 20 Filed 06/15/21 Page 4 of 10 PageID #: 264




 Love's picture but did not recall speaking to him on the day of the incident with Sgt. Hubbard. Dkt.

 8-6.

        Mr. Love's rehearing was held on February 6, 2020, and he argued that there were no

 witness statements added to the conduct report, he was not written up until three months after the

 incident, the question he asked of the witness was not answered, and his write-up went from

 assaulting two staff members to three. Dkt. 8-4. The disciplinary hearing officer (DHO) considered

 the staff reports, Mr. Love's statement, the witness evidence, and pictures of Sgt. Hubbard's

 injuries, and found Mr. Love guilty. Id. The DHO amended the charge to a code violation A-102,

 battery. Id. Mr. Love's sanctions included one-year disciplinary restrictive housing, deprivation of

 5700 days of earned credit time, and a two-step credit class demotion. Id.

        Mr. Love's administrative appeals were unsuccessful. Dkt. 8-7; dkt. 8-8. He then filed his

 petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        C. Analysis

        Mr. Love raises four grounds in his petition: (1) that the Appeal Review officer's orders

 were ignored; (2) that the conduct report was duplicated to extend his sanctions; (3) that he was

 denied witness statements; and (4) that his sanctions were excessive. Dkt. 1 at 2-4.

                1. Appeal Review and Restitution

        Mr. Love argues that Appeal Review Officer Levitt gave the facility orders to vacate his

 sanctions and to grant him a rehearing. Id. at 3. He claims that before the rehearing, money was

 taken from his trust account for restitution and he had a disciplinary segregation release date. Id.

 He claims the decision to find him guilty was already made prior to the rehearing. Id.

        A declaration from the director of the IDOC sentence computation and release unit

 indicates that the director restored Mr. Love's loss of earned credit time after his appeal was granted



                                                   4
Case 2:20-cv-00281-JRS-MG Document 20 Filed 06/15/21 Page 5 of 10 PageID #: 265




 and the matter was set for rehearing. Dkt. 8-14 (Jennifer Farmer Declaration). The respondent

 argues that mathematically if the IDOC had not restored Mr. Love's credit time—and imposed it

 twice—his sentence would increase by 31.2 years, which does not match his current projected

 release date. 1 Dkt. 8 at 12. Moreover, the Court finds that Mr. Love's Offender Information System

 Conduct Summary does not indicate that his sanctions were twice imposed. Dkt. 8-12.

        Further, Mr. Love's argument that funds were taken out of his trust fund account is not a

 cognizable claim for relief in a habeas action. Prisoners who are not seeking earlier or immediate

 release are not seeking habeas corpus relief. Washington v. Smith, 564 F.3d 1350, 1350-51 (7th

 Cir. 2009) (holding challenge to restitution amount does not state a cognizable claim for relief

 under § 2254). A restitution order is part of a sentence; it can be challenged on direct appeal, but

 not later. See United States v. Sloan, 505 F.3d 685, 697 (7th Cir. 2007).

        Accordingly, Mr. Love is not entitled to the relief he seeks on this ground.

                2. Failure to Exhaust Grounds (2) and (3)

        The respondent argues that Mr. Love failed to exhaust his administrative remedies as to

 grounds (2) and (3), in short that he received duplicate conduct reports and that he was denied

 production of witness statements. Dkt. 8 at 2. In Indiana, only the issues raised in a timely appeal




 1
   "Love is currently serving a 55-year sentence for Murder, which will be followed by three
 separate four and one-half year sentences for three Level 5 felony battery convictions; his earliest
 possible release date is July 11, 2046 . . . . Love was charged with murder in 2001. Because Love
 committed his murder offense well before Indiana's 2014 criminal code revision, if he remained
 in the highest credit class, he would obtain one day of credit for each day served. Thus, if Love
 only had to serve his murder sentence and he remained in the highest credit class, he would be
 released sometime in 2028. If Love were assigned to the highest credit class because of his battery
 convictions, he would complete those sentences in 2030. Love's sentence would then be extended
 to 2046 because of his 5700-day credit time deprivation, resulting in a projected release date in
 2046, which is exactly when Love's projected release date is." Dkt. 8 at 13 (internal citations
 omitted). The respondent contends that if the deprivation was imposed twice, Mr. Love would not
 be released until 2062. Id.
                                                  5
Case 2:20-cv-00281-JRS-MG Document 20 Filed 06/15/21 Page 6 of 10 PageID #: 266




 to the Facility Head and then to the Final Reviewing Authority may be raised in a subsequent

 petition for writ of habeas corpus unless a showing of cause and prejudice or a miscarriage of

 justice (meaning conviction of an innocent person) has been made. See 28 U.S.C. § 2254(b)(1)(A);

 Washington v. Boughton, 884 F.3d 692, 698 (7th Cir. 2018); Eads v. Hanks, 280 F.3d 728, 729

 (7th Cir. 2002); Moffat v. Broyles, 288 F.3d 978, 981 (7th Cir. 2002).

        However, the Court elects in the interest of judicial economy to address the merits of these

 grounds for relief. See Brown v. Watters, 599 F.3d 602, 609-10 (7th Cir. 2010) ("[T]he Supreme

 Court noted that its cases have 'suggest[ed] that the procedural-bar issue should ordinarily be

 considered first.' Nevertheless, added the Court, it did 'not mean to suggest that the procedural-bar

 issue must invariably be resolved first; only that it ordinarily should be.'" (quoting Lambrix v.

 Singletary, 520 U.S. 518, 524-25 (1997)).

                        a. Duplicative Conduct Reports

        Despite Mr. Love receiving multiple convictions stemming from a single event, this

 petition before the Court challenges only one disciplinary proceeding: WCU 18-11-0233. This is

 proper. Rule 2(e) of the Rules Governing Section 2254 Cases in the United States District Courts

 mandates that "[a] petitioner who seeks relief from judgments of more than one state court must

 file a separate petition covering the judgment or judgments of each court." As such, the only

 question before this Court is whether the disciplinary proceeding conducted in WCU 18-11-0233

 (or the sanctions assessed as a result of it) deprived Mr. Love of his due process rights guaranteed

 by Wolff and Hill. Mr. Love cannot obtain habeas relief by arguing that the two charges against

 him were duplicative or redundant. Simply put, "double jeopardy protections do not attach in

 prison disciplinary proceedings." Portee v. Vannatta, 105 F. App'x 855, 858 (7th Cir. 2004).

 Although the double jeopardy clause prohibits multiple "punishments" for the same offense,



                                                  6
Case 2:20-cv-00281-JRS-MG Document 20 Filed 06/15/21 Page 7 of 10 PageID #: 267




 "[p]rison discipline . . . does not constitute 'punishment' . . . for double jeopardy purposes."

 Singleton v. Page, 202 F.3d 274, 1999 WL 1054594, *2 (7th Cir. 1999) (citing Garrity v. Fiedler,

 41 F.3d 1150, 1151-52 (7th Cir. 1994)). Mr. Love's arguments that the reports were identical, and

 thus, one report should be thrown out in accordance with IDOC policy is not a basis for habeas

 relief. Dkt. 16. Whether the multiple proceedings were duplicative or redundant is of no concern

 in this habeas action.

        However, the conduct reports were not duplicative. The respondent notes that the DHO

 found Mr. Love guilty of battery under WCU 18-11-0237, but he was not deprived of credit time

 or demoted in credit earning class. Dkt. 8 at 5; dkt. 1-8. Moreover, this charge was for battery

 against a different officer during the incident, not Sgt. Hubbard.

        Accordingly, Mr. Love is not entitled to habeas relief on this ground.

                          b. Witness Statement

        Mr. Love contends that he was denied witness statements that were collected by officials

 investigating the incident. Specifically, the conduct report by Investigator Turney includes phrases

 like "Sgt. Hubbard stated" throughout the report. Dkt. 1 at 3. Mr. Love infers that Sgt. Hubbard

 gave a witness statement, and claims that witness statements, like Sgt. Hubbard's, were withheld

 from him making it impossible to challenge his conviction. Id. But Mr. Love only requested Lt.

 McCutcheon as a witness, and a witness statement was collected from Lt. McCutcheon which did

 not exculpate Mr. Love as he had hoped it might. Rather, Lt. McCutcheon stated he did not recall

 any conversation with Mr. Love related to Sgt. Hubbard saying that he was not involved in the

 incident. As for Sgt Hubbard, there is no indication that he prepared any statements beyond his

 account as summarized in the conduct report, or that any statement of his or anyone else's was

 withheld from Mr. Love.



                                                  7
Case 2:20-cv-00281-JRS-MG Document 20 Filed 06/15/21 Page 8 of 10 PageID #: 268




         Moreover, Mr. Love has not shown how any statement by Sgt. Hubbard was material or

 exculpatory. Evidence is exculpatory if it undermines or contradicts the finding of guilt, see id.,

 and it is material if disclosing it creates a "reasonable probability" of a different result, Toliver v.

 McCaughtry, 539 F.3d 766, 780-81 (7th Cir. 2008). As the petitioner, it is Mr. Love's burden to

 establish that any evidence he was denied was material and exculpatory. See Piggie v. Cotton, 344

 F.3d 674, 679 (noting the petitioner did not "explain how [the requested witness's] testimony would

 have helped him" and thus "the district court properly denied relief" on the petitioner's claim that

 he was wrongfully denied a witness). Mr. Love made no further request for witnesses. He has not

 met the burden of proof. It is reasonable to conclude that if Sgt. Hubbard had made a statement, it

 would serve as only inculpatory evidence.

                 3. Excessive Sanctions

         Finally, Mr. Love argues that his sanction of a loss of 5700 days of earned credit time,

 nearly sixteen years, is excessive and not consistent with IDOC guidelines. Dkt. 1 at 4. However,

 this allegation involves the prison's compliance with IDOC policies, which do not provide support

 for habeas corpus relief. Prison policies are "primarily designed to guide correctional officials in

 the administration of a prison" and not "to confer rights on inmates." Sandin v. Conner, 515 U.S.

 472, 481-82 (1995). Therefore, claims based on prison policy are not cognizable and do not form

 a basis for habeas relief. See Keller v. Donahue, 271 F. App'x 531, 532 (7th Cir. 2008) (rejecting

 challenges to a prison disciplinary proceeding because, "[i]nstead of addressing any potential

 constitutional defect, all of [the petitioner's] arguments relate to alleged departures from

 procedures outlined in the prison handbook that have no bearing on his right to due process");

 Rivera v. Davis, 50 F. App'x 779, 780 (7th Cir. 2002) ("A prison's noncompliance with its internal

 regulations has no constitutional import—and nothing less warrants habeas corpus review."); see



                                                    8
Case 2:20-cv-00281-JRS-MG Document 20 Filed 06/15/21 Page 9 of 10 PageID #: 269




 also Estelle v. McGuire, 502 U.S. 62, 68 at n.2 (1991) ("[S]tate-law violations provide no basis for

 federal habeas relief.").

         Moreover, the respondent argues that although the sanctions do not fall within the sanctions

 under the IDOC policy and Administrative Procedure, they are allowed under the Executive

 Directive #17-09 issued on February 23, 2017. This directive explicitly states that if any offender

 is convicted of violation of code A-102 involving battery of a staff member, the offender can suffer

 "a loss of the entire balance of [his] accumulated earned credit time." Dkt. 8-13. Though Mr. Love

 contends that a 2020 revised version does not include that punishment for a violation of code A-

 102 but rather only A-100 (his previous charge), A-115, and A-117, his argument is unavailing.

 Dkt. 15. The revised document Mr. Love attaches at docket 15-1 is dated as effective on March 1,

 2020, after his disciplinary rehearing which was held on February 6, 2020.

         Accordingly, Mr. Love is not entitled to habeas relief on this ground.

         D. Conclusion

         "The touchstone of due process is protection of the individual against arbitrary action of

 the government." Wolff, 418 U.S. at 558. There was no arbitrary action in any aspect of the charge,

 disciplinary proceedings, or sanctions involved in the events identified in this action, and there

 was no constitutional infirmity in the proceeding which entitles Mr. Love to the relief he seeks.

 Accordingly, Mr. Love's petition for a writ of habeas corpus is denied and the action dismissed

 with prejudice.

         Judgment consistent with this Entry shall now issue.

         IT IS SO ORDERED.

        Date:    6/15/2021




                                                  9
Case 2:20-cv-00281-JRS-MG Document 20 Filed 06/15/21 Page 10 of 10 PageID #: 270




 Distribution:

 TONY LOVE
 127260
 NEW CASTLE - CF
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362

 Monika P. Talbot
 INDIANA ATTORNEY GENERAL
 monika.talbot@atg.in.gov




                                       10
